﻿Mr. President, please accept my congratulations on your election to your office, which is both a high and responsible one. I wish you and Secretary General Kurt Waldheim success in your functions and I assure you of the assistance of the German Democratic Republic in all endeavours to strengthen international peace and cooperation.
67.	The outgoing President, Mr. Salim, also deserves credit for his work over the past year.
68.	My greetings and good wishes go likewise to the new Member of this world Organization, Saint Vincent and the Grenadines.
69.	In the 35 years of its existence the United Nations has helped to make peace more secure and international cooperation more fruitful thus meeting the wishes and hopes of peoples, after the bitter experiences of the war and the first post-war years.
70.	In these times of a strained international situation full of complications and tensions, the United Nations is once more rightly expected to oppose those who are again toying with war behind a veil of rhetoric about peaceful intentions, and to encourage all those who are defending peace as their most precious asset.
71.	Therein reside the obligation and the responsibility of this General Assembly.
72.	The ultimate purpose of peaceful coexistence is to preclude war as an instrument of politics. And that means more than merely the silence of weapons. Peace, as the first and most fundamental of human rights, is to be made dependable and enduring for all time, and conditions should be such as to permit peoples fully to develop their creative power for their own good. A peace of that kind can rest only on the reduction and elimination of the physical means of warfare, on strict mutual respect for the basic rights of peoples and on the readiness of all States to settle controversial issues dispassionately, with a sense of political reason and in a constructive manner, along the lines of the Charter of the United Nations. Those are the objectives underlying the foreign policy of the German Democratic Republic, which will at all times unswervingly steer that course both in its bilateral relations and in its activities within the United Nations.
73.	The European peoples and States have every reason to defend resolutely the promising beginnings of peaceful coexistence between States having different social systems. More than three decades of peace is something unprecedented in history. That achievement must not be jeopardized. Detente came to gain ground on our continent because good sense, the recognition of historically grown realities and a sober assessment of self-interest have increasingly determined the conduct of States. The Final Act of the Helsinki Conference symbolizes that.
74.	Readiness to seek both dialogue and political solutions has played a substantial part and all have benefited from that. In the face of the worsened international situation, constructive dialogue is now more urgent than ever. The socialist States are ready for it. There is no other way, except that of renewed dangerous confrontation.
75.	The German Democratic Republic has always been aware that global and regional measures to strengthen international security are closely interrelated. That interrelationship also explains the worldwide interest in the forthcoming meeting at Madrid of the States parties to the Conference on Security and Cooperation in Europe. The German Democratic Republic is working jointly with the other socialist countries to ensure that the meeting will above all encourage concrete moves to add military detente to political detente.
76.	One move of this kind should be the convening of a European disarmament conference. With their declaration adopted on 15 May this year, the States parties to the Warsaw Treaty have submitted a realistic and forward-looking programme for continuing the dialogue and for new agreements to strengthen peace. Arms limitation and disarmament steps are of crucial importance for the peaceful evolution of Europe. Time and again, the socialist States have taken initiatives to that end at the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe. The unilateral withdrawal of Soviet contingents and combat equipment, which was agreed between the Soviet Union and the German Democratic Republic and has since been concluded, shows how seriously the socialist countries pursue military detente in Europe. It is now urgently necessary to enter into negotiations on the problem of medium range nuclear missiles and of the forward based nuclear systems of the United States.
77.	The German Democratic Republic seeks good neighbourly and mutually advantageous relations with all Western countries too. It is aware of the great weight that a relationship of peaceful coexistence between itself and the Federal Republic of Germany represents for European security. This derives cogently both from the geographical situation of the two German States and from their historical and legal obligation to do everything so that never again will a war originate on German soil. This justified expectation of peoples establishes a responsibility with which the deployment of ultramodern American nuclear missiles cannot be reconciled. The interests of European peace require political realism. Attempts to call in question the post-Second World War order in Europe, which are again and again noted in this forum too, reflect an illusion that is dangerous, because it ignores the course of history. Such attempts spread insecurity and distrust and encourage those bent on confrontation.
78.	There can be no return to the past. The existence of the German Democratic Republic in the centre of Europe is in the interest of all peoples, because it impedes any design to push the peoples into the vortex of another world war. The existence of two German States and the normalization of their mutual relationship have a stabilizing effect on our continent.
79.	The German Democratic Republic has displayed and is displaying goodwill so as to continue expanding its relations with the Federal Republic of Germany on the basis of the treaties, agreements and accords, that is to say, of international law.
80.	To strengthen detente and to diminish the danger of war is the overriding concern of our time. It requires all our attention and maximum efforts. But it likewise requires clarity of vision as to the causes of the tense international situation, all the more so since there is indeed no lack of misrepresentations of them. The deterioration in international relations has not come overnight; it has a prior history. The preparation and the step by step implementation of the long-term programme of May 1978 of the North Atlantic Treaty Organization [NATO] can be reconstructed point by point. A modified nuclear targeting strategy has been officially proclaimed which calculates the possibility of waging nuclear war.
81.	Time and again official Government statements have declared entire regions of the world to be zones of influence of certain Powers, and rapid deployment forces have been set up to guard so-called vital interests. The latest news confirms such plans for Europe too. Shows of military strength, particularly in the Indian Ocean and in the Caribbean, are becoming more and more frequent. The installation of new bases in foreign territories, chiefly in the Indian Ocean and Red Sea areas, is being hastily pursued.
82.	All this is being done in order to upset the existing sensitive balance of power and to regain military superiority—in short, to obtain the dominance of imperialist and hegemonist forces. The threat and use of force—a policy of strength—have, again, been conceived to replace endeavours for the peaceful accommodation of interests, and political diktat backed up by huge weapon arsenals is calculated to supersede the principles of the Charter of the United Nations. Those policies are directed against the vast majority of States. They must be stopped for the sake of the peace and wellbeing of peoples.
83.	Socialist foreign policy is marked by consistency, dependability, prudence and action. This goes for times of peaceful relationships and much more so for times of tension and danger, such as we are experiencing at present. The socialist States have pointed out what needs to be done so that the international situation may rapidly change for the better.
84. Indispensable is a firm struggle against the arms race. Ongoing negotiations should be intensified and all useful proposals should be taken into account so that the spate of words about disarmament and arms control will at last be followed by deeds.
85.	Indispensable is the will of all States to settle political controversies or conflicts peacefully and with mutual recognition of legitimate interests, and to refrain from any action that could have an exacerbating effect.
86.	Indispensable is the definitive liberation of all peoples from colonialist and racist oppression.
87.	And indispensable, finally, is an equitable and non-discriminatory cooperation among States. It is the only way to ensure prosperity and security for all nations. It is the only way to alleviate the global problems of mankind and to resolve them in the end.
88.	The socialist countries will pursue their policy consistently in order to achieve arms limitation and disarmament. Efforts to resolve this vital question for humanity must not fail because of the drive for hegemony and profit. We share with the nonaligned countries an insistence on practical steps to check the arms race. We reject any policy aimed at enlarging the existing military blocs or creating new ones. We are confident of the growing strength of the public movement for peace and disarmament, as exemplified by the World Conference of the United Nations Decade for Women at Copenhagen,  the World Parliament of the Peoples for Peace, held last September at Sofia  and the Conference of the Inter-Parliamentary Union which has just come to an end in the capital of our country .
89.	Even though disarmament is not a human ideal for all of those in whom government authority is vested, the awareness of the unbearable and incalculable consequences of escalating armaments ought to promote readiness to lower the level of armaments, with due regard for the principle of equal security. Concrete steps against the arms race are an attainable objective in international politics. The agreements reached so far, no matter how limited they may be, are practical evidence thereof. Therefore, the General Assembly at its thirty-fifth session should take decisions calling for the speedy conduct of negotiations directed towards tangible results. Here, one cannot calculate in terms of years; here, quick action is imperative.
90.	Arms limitation and disarmament in the nuclear field are clearly of priority importance. We again call attention to the proposal of the socialist States forthwith to enter into consultations and negotiations on the prohibition of the manufacture of nuclear weapons and the reduction of their stockpiles. The conclusion of a treaty on the cessation of all nuclear weapon tests must no longer be delayed. We support the proposal made by the USSR on 23 September that the nuclear weapon States announce a one year moratorium on nuclear explosions.
91.	Given a constructive approach, it ought to be possible to draw up an international convention on the strengthening of guarantees of the security of non-nuclear weapon States. Those States, which include the German Democratic Republic, have a right to such security. We plead for the elimination of all other weapons of mass destruction. Of no small importance would be an agreement on the prohibition of radiological weapons. In our view, the project, which is well advanced, could rapidly be finalized.
92.	At this session the General Assembly will have to adopt the programme for the Second Disarmament Decade. The climax of the Decade could be a world disarmament conference.
93.	The 1970s are justly called the decade of political detente. Let us take that high appraisal as conferring a mandate for the 1980s. May they become the decade of arms limitation and disarmament.
94.	The most urgent measures for reducing the danger of war have been proposed by the Minister for Foreign Affairs of the USSR, Mr. A. A. Gromyko, from this rostrum. Their implementation would be the reliable guarantee of stable international detente and fruitful international cooperation. Only someone who has other interests can refuse that.
95.	If peaceful coexistence is to be consolidated it is necessary to eliminate international conflicts. Consequently, the States parties to the Warsaw Treaty called, at their recent meeting, for the settlement of all controversial issues peacefully, that is, politically.
96.	Gunboat diplomacy, so-called punitive actions or threats with mobile strike forces are outside the law, justice and morality; they are a relapse into an era when the right of the stronger was the only thing that counted.
97.	The history of international relations and the genesis of the United Nations, as well as current international developments, confirm that the use of force to suppress the sovereign rights of States and peoples has been and remains a major source of international tensions and conflicts. The German Democratic Republic therefore urges that the principles of the Charter of the United Nations that States shall not resort to force be strengthened and that a world treaty on the non-use of force in international relations be concluded without delay.
98.	There has been no progress towards establishing lasting peace in the Middle East. On the contrary, with increasing armed attacks on southern Lebanon and its decision to annex all of Jerusalem, Israel has drastically and dangerously aggravated the situation. The Camp David agreements6 permit all this, and everything proves, once again, that lasting peace requires a comprehensive settlement and the participation of all sides, including specifically the PLO.
99.	The core of the Middle East conflict remains the attainment and exercise by the Palestinian people of the right to self-determination, including its right to establish its own sovereign State. This was confirmed by the seventh emergency special session of the General Assembly, devoted to Palestine. The United Nations has outlined a comprehensive settlement of the conflict on the basis of its Charter. Hence, there is no need for a new concept, particularly if it falls far short of what is necessary.
100.	Developments in the Middle East region call yet greater attention to the global problems of securing peace, because that hotbed of tension has expanded territorially. The military intentions of the United States of America leave no doubt about its design virtually to encircle the Middle and Near East in a pincer like operation, with the support of those in other reactionary and hegemonistic quarters.
101.	It is for this purpose that the system of military bases is being enlarged. The peoples will resist that because their sovereignty and independence and their right of control over their own natural resources are becoming endangered. Also, the conflict between the United States and Iran is, in the final analysis, the result of an attempt to reverse the Iranian revolution and to make that country again a tool of the United States. Here, too, a solution can only come about through negotiation and respect for the Iranian people's right to self-determination.
102.	The German Democratic Republic reiterates its position that the question of Cyprus should be resolved in accordance with the Charter and the relevant decisions of the United Nations in the interests of the people of Cyprus and of international security.
103.	Another region where a long simmering conflict imperils world peace is southern Africa. The people of Zimbabwe, which we congratulate from this high rostrum in a spirit of longstanding active solidarity, has won independence and is strengthening its position. Its victory has given new courage to the fighters in Namibia and South Africa. They can be sure of support from the people of the German Democratic Republic. The United Nations has recognized SWAPO as the legitimate representative of the people of Namibia. This decision must remain undisputed. There must be no Namibia which is a protectorate of the South African racist regime.
104.	The Namibia issue cannot be isolated from developments in South Africa. As long as it is in power, the racist regime threatens its neighbours and terrorizes the people of South Africa. Therefore we demand stringent sanctions against that regime. Above all, the nuclear collaboration of some States with the representatives of the policy of apartheid must be ended.
105.	History teaches that whenever people exercise their right to self-determination, destroy the old exploitative order and strive for national and social independence, that is, for social progress, they encounter the fierce resistance of reactionary quarters. This is also the case in Afghanistan. But the Afghan people has good and faithful friends. Its Government is working successfully for a peaceful life in the country and is defending the gains of democratic revolution. It is offering its neighbours friendly relations and the region its contribution to peaceful coexistence and stable security. When outside interference ceases and its termination is guaranteed, the Governments of Afghanistan and the USSR have declared, the Soviet troops are to be withdrawn. This announcement has already been confirmed by practical steps. Only in this way will it be possible to find a political settlement of the situation that has emerged around Afghanistan. The Government of the Democratic Republic of Afghanistan has made proposals to that effect, which we support wholeheartedly.
106.	The German Democratic Republic disapproves of attempts to misuse the United Nations for interference in Afghanistan. Similarly, it opposes all designs to obstruct the great efforts of the people of Kampuchea to overcome the aftermath of the criminal Pol Pot regime, and it insists that the legitimate Government of that country should occupy its rightful seat in this Organization. The German Democratic Republic supports the initiatives of the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea for a solution of the problems in Southeast Asia. Their realization would be a step towards security in the region. We second the proposal to consider the question of peace, stability and cooperation in Southeast Asia as a separate agenda item at this General Assembly session. Likewise, we support the proposals of the Democratic People's Republic of Korea for the solution of the Korean question, including the withdrawal of the United States forces from South Korea.
107.	We speak up resolutely against the expansion of military presence and activities in the Indian Ocean, and we support the initiatives suggesting the conversion of the Indian Ocean area into a zone of peace.
108.	If it is to endure, peaceful coexistence needs a climate of mutual understanding and the cultivation and dissemination of the great humanist ideals of international understanding and peace. The United Nations has outlawed instigation to war and to national and racial hatred and all other forms of poisoning of the human mind and perversion of human thought. Yet those things have not been uprooted. On the contrary, manifestations of Fascist and neo-Fascist ideologies are increasing and partly growing into organized terrorism. For this reason, the German Democratic Republic believes that concrete action should be taken to check that danger to peace and human rights. In this case, too, there applies the dearly learnt historical lesson that if an evil is to be avoided it has to be nipped in the bud.
109.	Worldwide implementation of the principles of peaceful coexistence encompasses the democratic restructuring of international economic relations. The 1960s and 1970s have distinctly confirmed that international political crises tend to develop and become aggravated where and when States are denied their rights to conduct their economic relations on a basis of equality and to exercise full sovereignty over their natural resources.
110.	Extortion and the threat of force to secure raw material supplies constitute gross violations of international legal norms. They are sources of dangerous political tensions fraught with the risk of large scale military conflicts. The same goes for all attempts to abuse economic relations for political blackmail against socialist States. The time is ripe for eradicating discrimination and restrictions, ending exploitative relations, containing the disastrous influence of transnational corporations and thus laying the foundations for a democratic international economic order. That conforms to the legitimate interests and claims of the majority of States; that is what international peace and security require. The eleventh special session that has just ended has provided graphic evidence of this.
111.	This General Assembly session has before it a heavy work schedule indeed. Yet, regardless of how different the issues are, their consideration must ultimately help strengthen peace and peaceful coexistence. All forces of peace and democracy are called upon to cooperate in solving this difficult task. The problems of today's world demand a clear commitment to peace and detente and, above all, action by each individual State and the United Nations as a whole.
